COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-15-00205-CR
                                               §
                            State,                              Appeal from the
                                               §
 v.                                                            243rd District Court
                                               §
 CRISPEN HANSON,                                            of El Paso County, Texas
                                               §
                            Appellee.                         (TC# 20120D03212)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time to file the brief
                                          '
until May 18, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before May 18, 2016.

       IT IS SO ORDERED this 9th day of May, 2016.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.